


110 HRES 434 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 434
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Ms. DeGette (for
			 herself, Mr. Cummings,
			 Ms. Kilpatrick,
			 Mr. Udall of Colorado, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Pasqualine J. Lawson of Denver, Colorado, an African
		  American woman who valiantly served her country in the Army Air Corps during
		  World War II and serving as a hospital neuropsychiatric team member, was
		  unfairly passed over for promotion and should have held the grade of technical
		  sergeant, rather than private first class, upon her discharge from the service
		  on January 2, 1946.
	
	
		Whereas Pasqualine J. Lawson, of Denver, Colorado,
			 honorably served in the Army Air Corps from July 29, 1944, to January 2,
			 1946;
		Whereas Ms. Lawson, while in the Army Air Corps, served as
			 a psychiatric social worker following basic training;
		Whereas despite the efforts of and directives from the
			 military to incorporate African Americans into the Army Air Corps during World
			 War II, many commanders nevertheless demonstrated an unwillingness to treat
			 African Americans with full equality;
		Whereas the policy of separate but equal in
			 the Army Air Corps during World War II oftentimes led to second-class
			 citizenship for African Americans, resulting in fewer opportunities for
			 advancement for African Americans and an unwillingness to promote African
			 Americans to a higher military rank when such a promotion was due;
		Whereas Ms. Lawson was passed over and denied promotion
			 several times, notwithstanding her receipt of a total of eight letters of
			 commendation by the time of her discharge from military service;
		Whereas in a letter of commendation, dated December 7,
			 1945, Captain Ian N. J. Fogeling, stated that Ms. Lawson performed her work in
			 a superior manner and that she had been repeatedly recommended for
			 well-deserved promotions … and despite our having repeatedly recommended her,
			 these were not forthcoming due to administrative difficulties and
			 technicalities entirely outside of our control.;
		Whereas Ms. Lawson was discharged from military service in
			 the grade of private first class, rather than in a higher grade that she would
			 have held but for having been passed over and denied promotion;
		Whereas Ms. Lawson has not been able to sufficiently
			 reconstruct her military record due to the destruction of military records in
			 the fire at the National Personnel Records Center in 1973;
		Whereas Ms. Lawson has requested a correction of her
			 military records from the Air Force Board for Correction of Military Records
			 1997, but was denied on the grounds that her military record was incomplete and
			 Ms. Lawson’s appeal of this ruling to the Assistant Secretary of the Air Force
			 for Manpower, Reserve Affairs, Installations and Environment was denied on
			 similar grounds; and
		Whereas Ms. Lawson is a 99-year old veteran who deserves
			 to receive the recognition for her service during World War II due to her: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Pasqualine J. Lawson of Denver, Colorado, while in the
			 Army Air Corps during World War II and serving as a hospital neuropsychiatric
			 team member, was unfairly passed over for promotion and should have held the
			 grade of technical sergeant, rather than private first class, upon her
			 discharge from the service on January 2, 1946.
		
